Winslow, J.
Tie sole question in this case is as to the proper construction of the clause in the lease which runs thus:
“This lease will expire after three years from October 15, 1899, if the leased property is sold.”
The plaintiffs argue that this clause means that, if the property is sold after three years from October 15, 1899, as in fact it was, the lease will at once expire. The defendant, on ilie other hand, claims that the clause means that, if the property is sold within the three-year period, then the lease will expire at the end of the period. We have no doubt of the correctness of the plaintiffs’ construction. By that construction every word of the sentence is given its natural and usual meaning, and no words are added. The defendant’s construction requires either the insertion of other words, or a change in the order of the words used, or both. In this situation, upon very familiar principles, the plaintiffs’ construction must be adopted.
By the Gourt. — Judgment affirmed.